UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6450


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY WILLIAM COOPER, JR., a/k/a Buck,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-37)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny William Cooper, Jr., Appellant Pro Se. Jane Barrett
Taylor, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny   William     Cooper,   Jr.,   appeals    the   district

court’s order denying his pro se motion for leave to supplement

his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction

or,   in   the   alternative,   for   reconsideration   of   the   district

court’s order granting his § 3582(c)(2) motion.               Because the

district court lacked authority to reconsider its order granting

Cooper’s § 3582(c)(2) motion, see United States v. Goodwyn, 596

F.3d 233, 235-36 (4th Cir. 2010), we affirm the district court’s

order.     See United States v. Cooper, No. 3:02-cr-00548-CMC-37

(D.S.C. Feb. 24, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                                   AFFIRMED




                                      2